THE WEITZ LAW FIRM, P.A.
                                                                                  Bank of America Building
                                                                             18305 Biscayne Blvd., Suite 214
                                                                                    Aventura, Florida 33160
                                                                                       Main: 305-949-7777
                                                                                       Fax: 305-704-3877
                                          December 4, 2019
VIA CM/ECF                                                      Plaintiff’s request to adjourn the December 13, 2019,
Honorable Judge Vernon S. Broderick                             conference is Denied. The corporate Defendants are
United States District Court                                    directed to obtain counsel ahead of the conference, or risk
Southern District of New York                                   entry of default.
40 Foley Square, Courtroom 518
New York, NY 10007                                                                                           12/6/2019

       Re:     Norris v. Chokdee Corp., d/b/a Wondee Siam and Thai Noodle House, et al.
               Case 1:19-cv-00252-VSB

Dear Judge Broderick:

       The undersigned represents the Plaintiff in the above-captioned case matter.

        The Initial Pretrial Conference in this matter has been scheduled for December 13, 2019 at
10:30 a.m. in Your Honor’s courtroom. On March 18, 2019, Nadin Rabelo Linthorst, Esq., counsel
for Chokdee Corp. and U World Corp., filed a motion to withdraw as Defendants’ attorney, and was
officially withdrawn on March 19, 2019. On September 17, 2019, Jingcong Wu, Esq., counsel for
Chokdee Corp., U World Corp. and 792 Ninth Avenue LLC, filed a motion to withdraw as
Defendants’ attorney, and was granted a withdrawal on that same date.

       At this time, Defendants have no representation to attend the Initial Pretrial Conference.
Nonetheless, Plaintiff has sent correspondence to all Defendants with a courtesy copy of Summons
and Complaint, as reminder that this suit is an opened case and to solicit their response. Chokdee
Corp. and U World Corp. have answered the Complaint. By separate cover, a copy of the Order for
the above-referenced Initial Pretrial Conference was sent to Defendants. The undersigned awaits their
response. Therefore, Plaintiff’s counsel respectfully requests that a 30-day adjournment of next
week’s Conference to allow time for Defendants to hire new counsel, to appear in this matter.

       This Court may wish to take notice that this is Plaintiff's sixth request for adjournment of this
Conference. Yet, two requests were submitted as parties were negotiating a settlement. One request
was due to Plaintiff’s attorney’s travel to Israel. Three requests were submitted due to no
representation on the part of the Defendants. Thank you for your kind attention to this adjournment
request.

                                              Sincerely,

                                              THE WEITZ LAW FIRM, P.A.

                                              By: S/ B. Bradley Weitz
                                                 B. Bradley Weitz, Esq.
